Case 7:19-cv-05073-VB Document 33-1 Filed 01/31/20 Page 1 of 3

UNITED STATES DISTRICT COURT | BOCES
SOUTHERN DISTRICT OF NEW YORK

LELECEROS

 

XIAOFENG HONG,
on his own behalf and on behalf of others
similarly situated

Plaintiff, Civ. No. 19-cv-05073

V.

PREPEESED JUDGMENT

SUSHI VILLAGE 53 INC
d/b/a Seafood Village;

SUSHI VILLAGE 52 INC
d/b/a Sushi Village;

XUEJUAN LIN;

MEI RONG LIN; and

YUN JIN REN

Defendants.

Nee Nee Nee ey ee ee ee ee ee ee a es ae ee ee es es

 

The Honorable Vincent L. Briccetti, District Judge:

Whereas pursuant to Rule 68(a) of the Federal Rules of Civil Procedure, Defendants by
their attorneys, William Lou, of ML and Chen, P.C., having offered to allow judgment be taken
against them by consent Plaintiff XIAOFENG HONG, in this action for a sum of Eleven Thousand
($11,000.00), including all attorneys’ fees and costs now accrued; the offer of judgment is made
for purposes specified in Rule 68, and is not to be construed as an admission that the offerors are
liable in this action or that consent Plaintiff XIAOFENG HONG suffered any damage; Plaintiff
XIAOFENG HONG, through John Troy, TROY LAW PLLC, on January 30, 2020, having
accepted and provided notice that he has accepted Defendants’ Offer of Judgment, dated January
30, 2020, and the matter having come before this Court, the Court now rendefitsOrder, that the
Clerk should enter judgment dismissing the case with prejudice in accordance with the acceptance
of offer of judgment pursuant to Fed. R. Civ. P. 68 and directing the Clerk to close this case. It is
hereby:

ORDERED, ADJUDGED, AND DECREED, that for the reasons stated in the offer and

acceptance of judgment pursuant to Rule 6, the Clerk shall enter judgment in the amount of Eleven

 

VB
Case 7:19-cv-05073-VB Document 33-1 Filed 01/31/20 Page 2 of 3

Thousand ($11,000.00), jointly and severally against Defendants SUSHI VILLAGE 53 INC d/b/a
Seafood Village; SUSHI VILLAGE 52 INC d/b/a Sushi Village; XVEJUAN LIN, MEI RONG
LIN, and YUN JIN REN, including attorney’s fees and costs now accrued; plus post-judgment
interest pursuant to 28 U.S.C. 1961; and that if any amounts remain unpaid upon the expiration of
ninety days following the issuance of judgment, or ninety days after expiration of the time of
appeal and no appeal is then pending, whichever is later, the total amount of judgment shall

automatically increase by fifteen percent, as required by NYLL 198(4).

Dated: \ at [boas Wut

A\ Peadiog Motions are woot, The Conkeccence
Streduled for \fBt[20d90 ts cence led,
THe Cary 1 inganntee) to terete 4tE
Moxon (Oot. Buy ) and = Clo tS CHE.

 

US.DJI. Usntent L. bec
